             Case 2:21-cv-01385-PBT Document 1 Filed 03/23/21 Page 1 of 12




                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 MADHUKAR DHAS, on behalf of himself and                    Case No.: ___________________
 all others similarly situated,

                          Plaintiff(s),                                 CIVIL ACTION

                                                                   CLASS ACTION
                        -against-                            AND DEMAND FOR JURY TRIAL

 IC SYSTEM, INC.,

                          Defendant(s).


                                             COMPLAINT

  I.    PRELIMINARY STATEMENT

        1.       Plaintiff on behalf of himself and all others similarly situated (“Plaintiff”), by and

through his attorneys, alleges that the Defendant, IC SYSTEM, INC. (“IC SYSTEM”) by and

through their employees, agents and successors (collectively “Defendants”) violated 15 U.S.C. §

1692 et seq., the Fair Debt Collection Practices Act (hereinafter “FDCPA”), which prohibits debt

collectors from engaging in abusive, deceptive and unfair practices.

 II.    JURISDICTION AND VENUE

        2.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331. This is

an action for violations of 15 U.S.C. § 1692 et seq.

        3.       Venue is proper in this district under 28 U.S.C. §1391(b) and 15 U.S.C. § 1692k(d)

because the acts of the Defendant that give rise to this action, occurred in substantial part, in this

district and at least one of the Plaintiffs resides in this jurisdiction.
            Case 2:21-cv-01385-PBT Document 1 Filed 03/23/21 Page 2 of 12




III.   PARTIES.

       4.       Plaintiff is a natural person, resides in Philadelphia County, Pennsylvania and is a

“Consumer” as defined by 15 U.S.C. § 1692a(3).

       5.       IC SYSTEM has a location at 444 Highway 96 E, Saint Paul, Minnesota 55127.

       6.       Upon information and belief, IC SYSTEM uses the mail, telephone, and facsimile

and regularly engages in business the principal purpose of which is to attempt to collect debts

alleged to be due another.

       7.       IC SYSTEM is a “Debt Collector” as that term is defined by 15 U.S.C. § 1692(a)(6).

       8.       John Does 1-25, are currently unknown Defendants whose identities will be

obtained in discovery and at that time will be made parties to this action pursuant to the Federal

Rules of Civil Procedure (hereinafter “FRCP”); Rule 15, Rule 20 and Rule 21. Plaintiff’s claims

against the currently unknown Defendants arise out of the same transaction, occurrence or series

of transactions arising from known Defendant’s actions and are due to common questions of law

and fact whose joinder will promote litigation and judicial efficiency.

IV.    STATEMENT OF FACTS

       9.     Plaintiff is, at all times to this lawsuit, a "consumer" as that term is defined by 15

U.S.C. § 1692a(3).

       10.      Sometime prior to August 5, 2020, Plaintiff allegedly incurred a financial

obligation ("OBLIGATION") for which IC SYSTEM reported information to one or more national

credit reporting agencies.

       11.      The OBLIGATION arose out of a transaction, in which money, property, insurance

or services, which are the subject of the transaction, are primarily for personal, family or household

purposes.
           Case 2:21-cv-01385-PBT Document 1 Filed 03/23/21 Page 3 of 12




       12.     Plaintiff incurred the OBLIGATION by obtaining goods and services which were

primarily for personal, family and household purposes.

       13.     Plaintiff did not incur the OBLIGATION for business purposes.

       14.     The OBLIGATION is a "debt" as defined by 15 U.S.C. § 1692a(5).

       15.     At some time prior to August 5, 2020, the OBLIGATION was placed with IC

SYSTEM for the purpose of collection.

       16.     At the time the OBLIGATION was placed with IC SYSTEM for the purpose of

collection, the balance was past due.

       17.     At the time the OBLIGATION was placed with IC SYSTEM for the purpose of

collection, the obligation was in default.

       18.     Plaintiff caused to be delivered to Defendant a letter dated August 5, 2020, which

were addressed to Defendant. SEE Exhibit A, which is fully incorporated herein by reference.

       19.     The August 5, 2020 letter was sent to Defendant in connection with the collection

of the OBLIGATION.

       20.     The August 5, 2020 letter which was sent to the Defendant stated in part:

               RE:     Madhukar Dhas
                       Creditor: ATT DIRECTTV
                       Alleged Amount Due: $643

               Please be advised that I dispute the above debt.

       21.     After the date of the dispute, Defendant knew or should have known that the credit

information concerning the OBLIGATION would be communicated to creditors and other

persons.

       22.     The credit information communicated to these creditors and other persons did not

indicate that the OBLIGATION was disputed.
          Case 2:21-cv-01385-PBT Document 1 Filed 03/23/21 Page 4 of 12




        23.    The credit information communicated to these creditors and other persons

concerning the OBLIGATION was false.

        24.    Defendant failed to communicate to any person that the OBLIGATION is disputed.

        25.    Since August 5, 2020, Defendant has communicated to at least one person, credit

information which is known or should be known to be false.

        26.    IC SYSTEM knew or should have known that its actions violated the FDCPA.

        27.    Defendants could have taken the steps necessary to bring their actions within

compliance with the FDCPA, but neglected to do so and failed to adequately review its actions to

ensure compliance with the law.

                         POLICIES AND PRACTICES COMPLAINED OF

        28.    IC SYSTEM’s failure to report a disputed debt as such violates the FDCPA, by

inter alia:

               (a)    Using false, deceptive or misleading representations or means in
                      connection with the collection of a debt;

               (b)    Failing to communicate that a disputed debt is disputed; and

               (c)    Using a false representation or deceptive means to collect or attempt to
                      collect a debt.

        29.    On information and belief, Defendant engaged in the practices described herein, to

at least 50 natural persons within Pennsylvania within one year of this Complaint.

 V.     CLASS ACTION ALLEGATIONS

        30.    Plaintiff brings this action as a state-wide class action, pursuant to Rule 23 of the

Federal Rules of Civil Procedure (hereinafter “FRCP”), on behalf of himself and all Pennsylvania

consumers and their successors in interest (the “Class”), who were harmed by the Defendant’s

conduct in violation of the FDCPA, as described in this Complaint.
          Case 2:21-cv-01385-PBT Document 1 Filed 03/23/21 Page 5 of 12




        31.     This Action is properly maintained as a class action. The Class is initially defined

as:

                    All Pennsylvania consumers for whom Defendant communicated to any person

                    credit information which is known to be false and/or for whom Defendant failed

                    to communicate to any person that a disputed debt was disputed as set forth

                    herein.

The class definition may be subsequently modified or refined. The Class period begins one year

to the filing of this Action.

        32.     The Class satisfies all the requirements of Rule 23 of the FRCP for maintaining a

class action:

                a) Upon information and belief, the Class is so numerous that joinder of all

                    members is impracticable because there are hundreds and/or thousands of

                    persons who were harmed by the Defendant’s conduct in violation of the

                    FDCPA. Plaintiff is complaining about a standard conduct;

                b) There are questions of law and fact which are common to the Class and which

                    predominate over questions affecting any individual Class member. These

                    common questions of law and fact include, without limitation:

                           i.   Whether the Defendants violated various provisions of the FDCPA

                                including but not limited to 15 U.S.C. §§ 1692e; 1692e(8); and

                                1692e(10) et seq.

                          ii.   Whether Plaintiff and the Class have been injured by the

                                Defendant’s conduct;
Case 2:21-cv-01385-PBT Document 1 Filed 03/23/21 Page 6 of 12




            iii.   Whether Plaintiff and the Class have sustained damages and are

                   entitled to restitution as a result of Defendant’s wrongdoing and if

                   so, what is the proper measure and appropriate statutory formula to

                   be applied in determining such damages and restitution; and

            iv.    Whether Plaintiff and the Class are entitled to declaratory and/or

                   injunctive relief.

    c) Plaintiff’s claims are typical of the Class, which all arise from the same

       operative facts and are based on the same legal theories.

    d) Plaintiff has no interest adverse or antagonistic to the interest of the other

       members of the Class.

    e) Plaintiff will fairly and adequately protect the interest of the Class and has

       retained experienced and competent attorneys to represent the Class.

    f) A Class Action is superior to other methods for the fair and efficient

       adjudication of the claims herein asserted. Plaintiff anticipates that no unusual

       difficulties are likely to be encountered in the management of this class action.

    g) A Class Action will permit large numbers of similarly situated persons to

       prosecute their common claims in a single forum simultaneously and without

       the duplication of effort and expense that numerous individual actions would

       engender. Class treatment will also permit the adjudication of relatively small

       claims by many Class members who could not otherwise afford to seek legal

       redress for the wrongs complained of herein. Absent a Class Action, class

       members will continue to suffer losses of statutory protected rights as well as

       monetary damages.
           Case 2:21-cv-01385-PBT Document 1 Filed 03/23/21 Page 7 of 12




                h) Defendants have acted on grounds generally applicable to the entire Class,

                     thereby making appropriate final injunctive relief or corresponding declaratory

                     relief with respect to the Class as a whole.

                                         COUNT I
                      FAIR DEBT COLLECTION PRACTICES ACT, 15 U.S.C. §
                                1692 et seq. VIOLATIONS

        33.     Plaintiff, on behalf of himself and others similarly situated, repeats and realleges all

prior allegations as if set forth at length herein.

        34.          Defendant violated 15 U.S.C. § 1692e of the FDCPA by using any false,

deceptive or misleading representation or means in connection with its attempts to collect debts

from Plaintiff and others similarly situated.

        35.          Defendant violated 15 U.S.C. § 1692e of the FDCPA in connection with

Plaintiff and others similarly situated.

        36.          By failing to communicate that the OBLIGATION was disputed to one or more

of the credit reporting bureaus, Defendant engaged in a false, deceptive or misleading

representation or means in connection with the collection of the debt.

        37.          Defendant violated 15 U.S.C. § 1692e(2)(A) of the FDCPA by falsely

representing the character or legal status of the debt.

        38.          By failing to communicate that a disputed debt was disputed, Defendant made

a false representation of the character or legal status of the debt.

        39.          By communicating credit information which is known to be false or should be

known to be false, Defendant made a false representation of the character or legal status of the

debt.
          Case 2:21-cv-01385-PBT Document 1 Filed 03/23/21 Page 8 of 12




        40.         Section 1692e(8) of the FDCPA prohibits a debt collector from communicating

to any person credit information which is known to be false or should be known to be false,

including the failure to communicate that a disputed debt is disputed.

        41.         Defendant violated 15 U.S.C. § 1692e(8) of the FDCPA by communicating to

any person credit information which is known to be false or should be known to be false.

        42.         Defendant violated 15 U.S.C. § 1692e(8) of the FDCPA by failing to

communicate to any person that the OBLIGATION was disputed.

        43.         Defendant violated 15 U.S.C. § 1692e(8) of the FDCPA by failing to

communicate to one or more of the credit reporting bureaus that the OBLIGATION was disputed.

        44.         Section 1692e(10) prohibits the use of any false representation or deceptive

means to collect or attempt to collect any debt.

        45.         By failing to communicate that the OBLIGATION was disputed as described

herein, Defendant engaged in a false representation or deceptive means to collect or attempt to

collect the debt.

        46.         Congress enacted the FDCPA in part to eliminate abusive debt collection

practices by debt collectors.

        47.         Plaintiff and others similarly situated have a right to free from abusive debt

collection practices by debt collectors.

        48.         Plaintiff and others similarly situated have a right to have the Defendant abide

by its obligations under the FDCPA and those specifically found at 15 U.S.C. § 1692e(8).

        49.         Plaintiff and others similarly situated have suffered harm as a direct result of

the abusive, deceptive and unfair collection practices described herein.
          Case 2:21-cv-01385-PBT Document 1 Filed 03/23/21 Page 9 of 12




       50.          Plaintiff has suffered damages and other harm as a direct result of the

Defendants’ actions, conduct, omissions and violations of the FDCPA described herein.

       51.          Defendant’s failure to act as described herein caused harm to the credit of

Plaintiff and others similarly situated.

                                DEMAND FOR TRIAL BY JURY

       52.              Plaintiff demands trial by jury on all issues so triable.

                                        PRAYER FOR RELIEF

       Plaintiff respectfully prays that judgment be entered against the Defendant for the

following:

             a. Declaring that this action is properly maintainable as a Class Action and certifying

                Plaintiff as Class representative and his attorneys as Class Counsel;

             b. Awarding Plaintiff and the Class statutory damages;

             c. Awarding Plaintiff and the Class actual damages;

             d. Awarding pre-judgment interest;

             e. Awarding post-judgment interest.

             f. Awarding Plaintiff costs of this Action, including reasonable attorneys' fees and

                expenses; and

             g. Awarding Plaintiff and the Class such other and further relief as the Court may

                deem just and proper.

Dated: March 16, 2021

                                                s/ Robert P. Cocco
                                                Robert P. Cocco, Esq. (Pa. I.D. no. 61907)
                                                Law Offices of Robert P. Cocco, P.C.
                                                1500 Walnut Street, Suite 900
                                                Philadelphia, Pennsylvania 19102
                                                (215) 351-0200 telephone
Case 2:21-cv-01385-PBT Document 1 Filed 03/23/21 Page 10 of 12




                            (215) 827-5403 facsimile
Case 2:21-cv-01385-PBT Document 1 Filed 03/23/21 Page 11 of 12




    EXHIBIT A
         Case 2:21-cv-01385-PBT Document 1 Filed 03/23/21 Page 12 of 12




                                     MADHUKAR DHAS
                                    1118 LOMBARD ST, 9
                                  PHILADELPHIA, PA - 19147


                                                                                August 5, 2020




I C System, Inc.
444 Highway 96 E
Saint Paul, MN 55127-2557


 RE: Madhukar Dhas
     Creditor: ATT DIRECTV
     Alleged Amount Due: $ 643


Dear Sir or Madam:


        Please be advised that I dispute the above debt. I also request verification of same. The
verification should include proof of the balance you claim is due, which should include a
breakdown of that balance.
       I also elect that any claim against me for the above debt be submitted to arbitration rather
than court.
        Lastly, you are notified to cease all further attempts to reach me via any telephone
number you may have. Any such authorization that you believe you have is hereby revoked. All
further communications shall be in writing only.




                                                                     Sincerely yours,

                                                                      Madhukar Dhas
